DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 13, 2021 has been entered.
Examiner’s Note
The Examiner notes that the “configured to” language recited throughout Claims 1-2 and 4-5 is intended use and therefore not given any patentable weight aside from the structure of the claimed element that that is necessary to provide capability of performing such function.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno (US PGPub 2011/0003221) and further in view of Morita el al. (US PGPub 2014/0141345).
Regarding Claim 1, Mizuno discloses in Fig. 1 a fuel cell vehicle ([0016]) comprising: a hydrogen injector (44) ([0021]); a controller (70) ([0032]); a first power supply (52) ([0027]-[0028]) and a prescribed auxiliary (55) ([0030]).
Mizuno further discloses wherein the hydrogen injector (44) is an electromagnetic driving type on-off valve in which a valve body can directly be driven by an electromagnetic driving force in a predetermined drive cycle to be detached from the valve seat (i.e. opened), thereby regulating a gas flow rate and gas pressure ([0024]). 
Specifically, Mizuno discloses wherein the controller (70) functions as control means for controlling the units of the fuel cell system (10), such as the fuel gas supply system (40) comprising the hydrogen injector (44), wherein the controller (70) determines the distribution 
Because Mizuno discloses wherein the controller (70) controls the fuel gas supply system (40) comprising the hydrogen injector (44) to match a target power and wherein the hydrogen injector (44) functions by providing an electromagnetic driving force (i.e. a current) so as to detach the valve body from the valve seat (i.e. open) ([0024]), such reads on the limitation “opening when a current larger than or equal to a predetermined current threshold is supplied to the hydrogen injector”, wherein the current larger than or equal to a predetermined current threshold is a current greater than zero.
Moreover, because Mizuno discloses wherein the controller (70) controls the fuel gas supply system (40) comprising the hydrogen injector (44) to match a target power and wherein the hydrogen injector (44) functions by providing an electromagnetic driving force (i.e. a current) so as to detach the valve body from the valve seat (i.e. open) ([0024]), such reads on the limitation “controlling the current which is supplied to the hydrogen injector such that the current supplied to the hydrogen injector follows a target current value”, wherein the target value is a value greater than zero required for the hydrogen injector (44) to open so as to supply the amount of hydrogen fuel gas necessary for the second power source (52) to generate an amount of power that matches the target power.
Mizuno discloses wherein the first power supply (52) supplies electric power to the prescribed auxiliary (55) that is different than the hydrogen injector (44) ([0027]-[0030]).  
However, while Mizuno discloses wherein the first power supply (52) and hydrogen injector (44) are controlled by the controller (70), Mizuno does not explicitly disclose wherein the first power supply supplies electric power to the hydrogen injector. 
Morita teaches a fuel cell vehicle ([0070]) comprising a fuel cell system, wherein the fuel cell system comprises a hydrogen injector (23A), a controller (50), and a first power supply ([0080], battery). Specifically, Morita teaches wherein first power supply ([0080], battery) is utilized to supply electric power to a hydrogen injector (23A) in order to operate the hydrogen injector (23A) according to instructions from a controller (50) ([0075]-[0076], [0080]).
It would have been obvious to one of ordinary skill in the art to utilize the first power supply of Mizuno to additionally supply electric power to the hydrogen injector of Mizuno, as taught by Morita, as such is a known configuration in the art to successfully operate a hydrogen injector, wherein and hydrogen injector and first power supply of Mizuno are controlled by the controller of Mizuno and therefore a skilled artisan would have reasonable expectation that such can successfully be done in order to operate the hydrogen injector and consequently control the power output of the second power supply, as desired by Mizuno. 
Because modified Mizuno discloses wherein the controller (70 of Mizuno) determines the distribution of output powers of the first power supply (52 of Mizuno) and a second power supply (20 of Mizuno) to calculate a power generation command value and further controls the fuel gas supply system (40 of Mizuno) comprising the hydrogen injector (44 of Mizuno) so that 
In other words, the controller (70 of Mizuno) increases the amount of current supplied to the hydrogen injector (44 of Mizuno) such that the amount of fuel gas supplied to the second power supply (20 of Mizuno) increases, thereby increasing the amount of power to be generated in order to match the increased target power due to the prescribed auxiliary (55 of Mizuno) starting, thereby reading on the claimed limitation.
The Examiner notes that in order to successfully match the amount of power to be generated to the target power, the controller (70 of Mizuno) must control the hydrogen injector (44 of Mizuno) to be in an open state in order to supply the sufficient amount of hydrogen fuel gas ([0024], [0033]-[0034] of Mizuno). 
Thus, because modified Mizuno discloses wherein the hydrogen injector (44 of Mizuno) functions by providing an electromagnetic driving force (i.e. a current) so as to detach the valve body from the valve seat (i.e. open) ([0024] of Mizuno), and further discloses wherein the controller (70 of Mizuno) controls the fuel gas supply system (40 of Mizuno) comprising the hydrogen injector (44 of Mizuno) so that the amount of power to be generated matches a target power, wherein the target power includes the output power required by the prescribed auxiliary (55 of Mizuno) ([0033]-[0034] of Mizuno), modified Mizuno must disclose wherein when the controller (70 of Mizuno) increases the target current value when the controller (70 of Mizuno) detects first start signal for starting the prescribed auxiliary, the controller (70 of 
Regarding Claim 2, modified Mizuno discloses all of the limitations as set forth above. Modified Mizuno discloses wherein the first power supply (52 of Mizuno) is a battery ([0028] of Mizuno) and wherein the second power supply (20 of Mizuno) is a fuel cell stack that comprises a plurality of cells stacked in series ([0017] of Mizuno), thus having a higher output voltage than the first power supply (50 of Mizuno).
Modified Mizuno further discloses a voltage converter (51 of Mizuno) that steps down the output voltage of the second power supply (20 of Mizuno) and supplies electric power to the first power supply (52 of Mizuno) ([0027] of Mizuno), wherein the voltage converter (51 of Mizuno) regulates the output voltage of the second power supply (20 of Mizuno) ([0039] of Mizuno). 
Moreover, modified Mizuno discloses a desire not to overcharge the first power supply (52 of Mizuno) ([0046] of Mizuno). Specifically, modified Mizuno discloses wherein the voltage (i.e. state of charge) of the first power supply (52 of Mizuno) is measured and a threshold value is set based on the detected value, wherein the controller (70 of Mizuno) controls a refresh operation of the second power supply (20 of Mizuno) so that the amount of output power does not exceed the threshold value ([0047]-[0048] of Mizuno). During the refresh operation, the amount of an oxidizing gas supplied to the second power supply (20 of Mizuno) is decreased as 
Because modified Mizuno discloses wherein the controller (70 of Mizuno) prohibits the refresh operation when an estimated value of the output value is greater than the threshold value (i.e when the output power of the fuel cell stack 20, which is regulated by the voltage converter 51, exceeds the output voltage of the first power supply 52) ([0035]-[0036], [0047]-[0048] of Mizuno), such reads on the limitation “does not increase the target current value when an output voltage of the voltage converter exceeds the output voltage of the first power supply”.  
Regarding Claim 4, modified Mizuno discloses all of the limitations as set forth above. Modified Mizuno discloses wherein the controller (70 of Mizuno) determines the distribution of output powers of the first power supply (52 of Mizuno) and a second power supply (20 of Mizuno) to calculate a power generation command value and further controls the fuel gas supply system (40 of Mizuno) comprising the hydrogen injector (44 of Mizuno) so that the amount of power to be generated matches a target power (i.e. the required power), which includes the output power required by the prescribed auxiliary (55 of Mizuno) ([0033]-[0034] of Mizuno).
Because Mizuno discloses wherein the controller (70 of Mizuno) determines the distribution of output powers of the first power supply (52 of Mizuno) and a second power supply (20 of Mizuno) to calculate a power generation command value and further controls the fuel gas supply system (40 of Mizuno) comprising the hydrogen injector (44 of Mizuno) so that the amount of power to be generated matches a target power, such reads on the claimed .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mizuno (US PGPub 2011/0003221) in view of Morita el al. (US PGPub 2014/0141345), as applied to Claim 4 above, and further in view of Lang et al. (US PGPub 2013/0034788).
Regarding Claim 5, modified Mizuno discloses all of the limitations as set forth above. Modified Mizuno further discloses wherein the fuel gas is hydrogen gas having a high pressure ([0021] of Mizuno). However, modified Mizuno does not explicitly disclose wherein the initial target current value is higher than the predetermined current threshold. 
Lang teaches a fuel cell system comprising a hydrogen injector, wherein the system ensures that the hydrogen injector is operating properly ([0002]). Lang further teaches that it is common for a hydrogen injector to have periodic failures because of the high pressure of the hydrogen gas provided to the injector as well as the high temperatures associated with the fuel cell stack and internal injector friction ([0010]). One common injector failure is that when a signal commands the injector to open, there may be some delay in that opening because of the failure, where the controller thinks that the injector is open when it actually is not ([0010]). 
	It would have been obvious to one of ordinary skill in the art to set the initial target current value of modified Mizuno to be higher than the predetermined current threshold, as taught by Lang, in order to ensure that the injector opens and consequently operates properly when a common failure occurs due to the use of high-pressure hydrogen as a fuel gas, wherein a skilled artisan would have reasonable expectation that the controller of the fuel cell vehicle of modified Mizuno is capable of successfully being configured to do so.
	Thus, modified Mizuno discloses wherein the initial target current value is higher than the predetermined current threshold ([0025] of Lang). 
Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno (US PGPub 2011/0003221) and further in view of Morita el al. (US PGPub 2014/0141345) and Naganuma et al. (JP 2013-131301, cited on the IDS dated 08/09/2019, see also EPO machine generated English translation provided with this Office Action).
Assuming for the sake of argument that modified Mizuno does not read on the limitation “increasing the target current value to a level where the current supplied to the hydrogen injector does not fall below the current threshold to keep the hydrogen injector open when the controller detects a first start signal for starting the prescribed auxiliary”, as discussed above, the following is relied upon. 
Claim 1, Mizuno discloses in Fig. 1 a fuel cell vehicle ([0016]) comprising: a hydrogen injector (44) ([0021]); a controller (70) ([0032]); a first power supply (52) ([0027]-[0028]) and a prescribed auxiliary (55) ([0030]).
Mizuno further discloses wherein the hydrogen injector (44) is an electromagnetic driving type on-off valve in which a valve body can directly be driven by an electromagnetic driving force in a predetermined drive cycle to be detached from the valve seat (i.e. opened), thereby regulating a gas flow rate and gas pressure ([0024]). 
Specifically, Mizuno discloses wherein the controller (70) functions as control means for controlling the units of the fuel cell system (10), such as the fuel gas supply system (40) comprising the hydrogen injector (44), wherein the controller (70) determines the distribution of the output powers of a first power supply (52, battery) and a second power supply (20, fuel cell stack) to calculate a power generation command value and control the fuel gas supply system (40) comprising the hydrogen injector (44) so that the amount of power to be generated by the second power supply (20) matches a target power (i.e. the required power) ([0034]).
Because Mizuno discloses wherein the controller (70) controls the fuel gas supply system (40) comprising the hydrogen injector (44) to match a target power and wherein the hydrogen injector (44) functions by providing an electromagnetic driving force (i.e. a current) so as to detach the valve body from the valve seat (i.e. open) ([0024]), such reads on the limitation “opening when a current larger than or equal to a predetermined current threshold is supplied to the hydrogen injector”, wherein the current larger than or equal to a predetermined current threshold is a current greater than zero.

Mizuno discloses wherein the first power supply (52) supplies electric power to the prescribed auxiliary (55) that is different than the hydrogen injector (44) ([0027]-[0030]).  Mizuno further discloses wherein first power supply (52) supplies electric power ([0027]-[0028]) and wherein the hydrogen injector (44) requires electric power in order to open ([0024], electromagnetic driving force).
However, while Mizuno discloses wherein the first power supply (52) and hydrogen injector (44) are controlled by the controller (70), Mizuno does not explicitly disclose wherein the first power supply supplies electric power to the hydrogen injector. 
Morita teaches a fuel cell vehicle ([0070]) comprising a fuel cell system, wherein the fuel cell system comprises a hydrogen injector (23A), a controller (50), and a first power supply ([0080], battery). Specifically, Morita teaches wherein first power supply ([0080], battery) is utilized to supply electric power to a hydrogen injector (23A) in order to operate the hydrogen injector (23A) according to instructions from a controller (50) ([0075]-[0076], [0080]).

Because modified Mizuno discloses wherein the controller (70 of Mizuno) determines the distribution of output powers of the first power supply (52 of Mizuno) and a second power supply (20 of Mizuno) to calculate a power generation command value and further controls the fuel gas supply system (40 of Mizuno) comprising the hydrogen injector (44 of Mizuno) so that the amount of power to be generated matches a target power, wherein the target power includes the output power required by the prescribed auxiliary (55 of Mizuno) ([0033]-[0034] of Mizuno), such reads on the limitation “increasing the target current value when the controller detects a first start signal for starting the prescribed auxiliary”. 
In other words, the controller (70 of Mizuno) increases the amount of current supplied to the hydrogen injector (44 of Mizuno) such that the amount of fuel gas supplied to the second power supply (20 of Mizuno) increases, thereby increasing the amount of power to be generated in order to match the increased target power due to the prescribed auxiliary (55 of Mizuno) starting, thereby reading on the claimed limitation.
While modified Mizuno discloses increasing the target current value when the controller (70 of Mizuno) detects a first start signal for starting the prescribed auxiliary (55 of Mizuno) 
Naganuma teaches a fuel cell vehicle comprising a fuel cell system ([0001]-[0002]) comprising a hydrogen injector, wherein the hydrogen injector functions by providing an electromagnetic driving force (i.e. a current) so as to detach the valve body from the valve seat (i.e. open) in order to open the flow path (i.e. supply hydrogen) ([0004]).
Specifically, Naganuma teaches when opening the hydrogen injector from the closed state, it is necessary to supply the injector with a current for moving the valve body by an electromagnetic force (i.e. a current) ([0005]). 
Naganuma further teaches wherein even after the valve body moves and the injector is opened, it is necessary to continue the supply of current to the hydrogen injector in order to maintain the open state ([0005]). In other words, the current supplied to the hydrogen injector must not fall below a current threshold required to keep the injector open (i.e. a holding current) in order to maintain the open state ([0005]-[0007]).
It would have been obvious to one of ordinary skill in the art to increase the target current value of Mizuno to a level where the current supplied to the hydrogen injector does not fall below the current threshold required to keep the hydrogen injector open, as taught by Naganuma, in order to maintain the open state, thereby supplying hydrogen gas, as desired by Mizuno in order to successfully match the amount of power to be generated to the target power.
Claim 2, modified Mizuno discloses all of the limitations as set forth above. Modified Mizuno discloses wherein the first power supply (52 of Mizuno) is a battery ([0028] of Mizuno) and wherein the second power supply (20 of Mizuno) is a fuel cell stack that comprises a plurality of cells stacked in series ([0017] of Mizuno), thus having a higher output voltage than the first power supply (50 of Mizuno).
Modified Mizuno further discloses a voltage converter (51 of Mizuno) that steps down the output voltage of the second power supply (20 of Mizuno) and supplies electric power to the first power supply (52 of Mizuno) ([0027] of Mizuno), wherein the voltage converter (51 of Mizuno) regulates the output voltage of the second power supply (20 of Mizuno) ([0039] of Mizuno). 
Moreover, modified Mizuno discloses a desire not to overcharge the first power supply (52 of Mizuno) ([0046] of Mizuno). Specifically, modified Mizuno discloses wherein the voltage (i.e. state of charge) of the first power supply (52 of Mizuno) is measured and a threshold value is set based on the detected value, wherein the controller (70 of Mizuno) controls a refresh operation of the second power supply (20 of Mizuno) so that the amount of output power does not exceed the threshold value ([0047]-[0048] of Mizuno). During the refresh operation, the amount of an oxidizing gas supplied to the second power supply (20 of Mizuno) is decreased as compared with that in usual operation, thereby recovering electric characteristics of the second power supply (20 of Mizuno) ([0035]-[0036] of Mizuno).
Because modified Mizuno discloses wherein the controller (70 of Mizuno) prohibits the refresh operation when an estimated value of the output value is greater than the threshold value (i.e when the output power of the fuel cell stack 20, which is regulated by the voltage 
Regarding Claim 4, modified Mizuno discloses all of the limitations as set forth above. Modified Mizuno discloses wherein the controller (70 of Mizuno) determines the distribution of output powers of the first power supply (52 of Mizuno) and a second power supply (20 of Mizuno) to calculate a power generation command value and further controls the fuel gas supply system (40 of Mizuno) comprising the hydrogen injector (44 of Mizuno) so that the amount of power to be generated matches a target power (i.e. the required power), which includes the output power required by the prescribed auxiliary (55 of Mizuno) ([0033]-[0034] of Mizuno).
Because Mizuno discloses wherein the controller (70 of Mizuno) determines the distribution of output powers of the first power supply (52 of Mizuno) and a second power supply (20 of Mizuno) to calculate a power generation command value and further controls the fuel gas supply system (40 of Mizuno) comprising the hydrogen injector (44 of Mizuno) so that the amount of power to be generated matches a target power, such reads on the claimed limitation “when the target current value has been increased and the controller detects a stop signal for stopping the prescribed auxiliary (i.e. the target power decreases because output power required by the prescribed auxiliary 55 is zero), return the target current value to an initial target current value that is a value before the target current value is increased”, wherein the initial target current value is a value greater than zero required for the hydrogen injector .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mizuno (US PGPub 2011/0003221) in view of Morita el al. (US PGPub 2014/0141345) and Naganuma et al. (JP 2013-131301, cited on the IDS dated 08/09/2019, see also EPO machine generated English translation provided with this Office Action, as applied to Claim 4 above, and further in view of Lang et al. (US PGPub 2013/0034788).
Regarding Claim 5, modified Mizuno discloses all of the limitations as set forth above. Modified Mizuno further discloses wherein the fuel gas is hydrogen gas having a high pressure ([0021] of Mizuno). 
However, modified Mizuno does not explicitly disclose wherein the initial target current value is higher than the predetermined current threshold. 
Lang teaches a fuel cell system comprising a hydrogen injector, wherein the system ensures that the hydrogen injector is operating properly ([0002]).
Lang further teaches that it is common for a hydrogen injector to have periodic failures because of the high pressure of the hydrogen gas provided to the injector as well as the high temperatures associated with the fuel cell stack and internal injector friction ([0010]). One common injector failure is that when a signal commands the injector to open, there may be some delay in that opening because of the failure, where the controller thinks that the injector is open when it actually is not ([0010]). Consequently, the injector fails to open at the specified 
Specifically, Lang teaches that when a possible injector failure is indicated, the amount of current provided to the injector is increased by a predetermined amount in order to ensure that the injector opens and consequently operates properly ([0025]).
	It would have been obvious to one of ordinary skill in the art to set the initial target current value of modified Mizuno to be higher than the predetermined current threshold, as taught by Lang, in order to ensure that the injector opens and consequently operates properly when a common failure occurs due to the use of high-pressure hydrogen as a fuel gas, wherein a skilled artisan would have reasonable expectation that the controller of the fuel cell vehicle of modified Mizuno is capable of successfully being configured to do so.
	Thus, modified Mizuno discloses wherein the initial target current value is higher than the predetermined current threshold ([0025] of Lang). 
Response to Arguments
Applicant's arguments filed April 13, 2021 have been fully considered but they are not persuasive. 
The Examiner thanks the Applicant for providing citations of the instant specification for where support for the amendments can be found. 
Regarding Claim 1, the Applicant argues that Mizuno does not disclose the configuration of the controller which increases the target current value to a level where the current supplied to the hydrogen injector does not fall below the current threshold required to keep the hydrogen injector open.

Mizuno further discloses wherein the controller (70) controls the fuel gas supply system (40) comprising the hydrogen injector (44) so that the amount of power to be generated matches a target power, wherein the target power includes the output power required by the prescribed auxiliary (55) ([0033]-[0034]) and therefore Mizuno discloses increasing the target current value when the controller detects a first start signal for starting the prescribed auxiliary.
The Examiner notes that in order to successfully match the amount of power to be generated to the target power the controller (70) must control the hydrogen injector (44) to be in an open state in order to supply the sufficient amount of hydrogen fuel gas ([0024], [0033]-[0034]). 
Mizuno discloses wherein the hydrogen injector (44) functions by providing an electromagnetic driving force (i.e. a current) so as to detach the valve body from the valve seat (i.e. open) ([0024]).
Thus, the Examiner notes that Mizuno must disclose wherein when the controller (70) increases the target current value when the controller (70) detects first start signal for starting the prescribed auxiliary, the controller (70) increases the target current value to a level where 
Assuming for the sake of argument that Mizuno does not disclose the configuration of the controller which increases the target current value to a level where the current supplied to the hydrogen injector does not fall below the current threshold required to keep the hydrogen injector open, the Examiner notes that Naganuma teaches wherein the current supplied to a hydrogen injector must not fall below a current threshold required to keep the injector open in order to maintain the open state ([0004]-[0007]).
It would have been obvious to one of ordinary skill in the art to increase the target current value of Mizuno to a level where the current supplied to the hydrogen injector does not fall below the current threshold required to keep the hydrogen injector open, as taught by Naganuma, in order to maintain the open state, thereby supplying hydrogen gas, as desired by Mizuno in order to successfully match the amount of power to be generated to the target power.
Thus, the arguments are not found to be persuasive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381.  The examiner can normally be reached on Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        May 4, 2021

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
May 6, 2021